Citation Nr: 0945535	
Decision Date: 12/01/09    Archive Date: 12/08/09

DOCKET NO.  07-02 010	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUE

Entitlement to service connection for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Andrew Dubinsky, Associate Counsel


INTRODUCTION

The Veteran had active service from September 1955 to May 
1959.

This matter comes before the Board of Veterans' Appeals 
(Board) from a December 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Huntington, West Virginia.


FINDING OF FACT

The competent evidence of record does not show that the 
Veteran's bilateral hearing loss disability is related to his 
period of active military service, to include acoustic trauma 
due to military noise exposure, or that it manifested to a 
compensable degree within one year of discharge.    


CONCLUSION OF LAW

Bilateral hearing loss was not incurred in or aggravated by 
active military service, nor may it be presumed to have 
incurred therein.  38 U.S.C.A. §§ 1110, 1112, 5103, 5103A 
(West 2002); C.F.R. §§ 3.159, 3.303, 3.307, 3.309 (2009).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA describes VA's duty to notify and assist claimants 
in substantiating a claim for VA benefits.  38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2009).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information and any medical or lay evidence that is necessary 
to substantiate the claim.  38 U.S.C.A. § 5103(a) (West 
2002); 38 C.F.R. § 3.159(b) (2009); Quartuccio v. Principi, 
16 Vet. App. 183 (2002).  Proper VCAA notice must inform the 
claimant of any information and evidence not of record (1) 
that is necessary to substantiate the claim, (2) that VA will 
seek to provide, and (3) that the claimant is expected to 
provide.  The Board notes that the requirement of requesting 
that the claimant provide any evidence in his or her 
possession that pertains to the claim was eliminated by the 
Secretary during the course of this appeal.  See 73 Fed. Reg. 
23353 (final rule revising 38 C.F.R. § 3.159(b) to rescind 
fourth element notice as required under Pelegrini II, 
effective May 30, 2008).

VCAA notice should be provided to a claimant before the 
initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim.  Pelegrini v. Principi, 18 Vet. App. 112 
(2004); but see Mayfield v. Nicholson, 19 Vet. App. 103, 128 
(2005), rev'd on other grounds, Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006) (when VCAA notice follows the 
initial unfavorable AOJ decision, remand and subsequent RO 
actions may "essentially cure [] the error in the timing of 
notice"). VCAA notice should also apprise the claimant of 
the criteria for assigning disability ratings and for award 
of an effective date.  Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).  

In March 2004 and April 2007 correspondence, the RO advised 
the Veteran of what the evidence must show to establish 
entitlement to service connection for his claimed disorder 
and described the types of evidence that the Veteran should 
submit in support of his claim.  The RO also explained what 
evidence VA would obtain and make reasonable efforts to 
obtain on the Veteran's behalf in support of the claim.  The 
April 2007 VCAA notice letter also addressed the elements of 
degree of disability and effective date.  The Veteran's claim 
was then readjudicated in July 2007.    

The Board further notes that the Veteran was provided with a 
copy of the December 2004 rating decision, the November 2006 
statement of the case (SOC), and the July 2007 and December 
2007 supplemental statements of the case (SSOC), which 
cumulatively included a discussion of the facts of the claim, 
notification of the basis of the decision, and a summary of 
the evidence considered to reach the decision.  

Therefore, the Board concludes that the requirements of the 
notice provisions of the VCAA have been met, and there is no 
outstanding duty to inform the Veteran that any additional 
information or evidence is needed.  Quartuccio, 16 Vet. App. 
at 187.  

To fulfill its statutory duty to assist, the RO afforded the 
Veteran with a compensation and pension examination in 
December 2007, obtained the Veteran's VA medical records, and 
associated the Veteran's service treatment records (STRs) and 
private medical records with the claims file.  

To that end, when VA undertakes to provide a VA examination 
or obtain a VA opinion, it must ensure that the examination 
or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 
312 (2007).  The Board finds that the VA examination obtained 
in this case for the Veteran's hearing loss disability was 
more than adequate, as it was predicated on a full reading of 
the private and VA medical records in the Veteran's claims 
file.  The examination included the Veteran's subjective 
complaints about his disability and the objective findings 
needed to rate the disability. 

The Veteran has submitted private audiograms, a letter from 
his physician, and the abstract of an article linking jet 
fuel exposure and hearing loss.  The Veteran has not made the 
RO or the Board aware of any other evidence relevant to this 
appeal that he or the VA needs to obtain.  Based on the 
foregoing, the Board finds that all relevant facts have been 
properly and sufficiently developed in this appeal and no 
further development is required to comply with the duty to 
assist the Veteran in developing the facts pertinent to the 
claim.  Accordingly, the Board will proceed with appellate 
review.  

Legal Criteria

Service connection may be granted for disability or injury 
incurred in or aggravated by active military service.  
38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303(a) 
(2009).  As a general matter, service connection for a 
disability on the basis of the merits of such claim requires 
(1) the existence of a current disability, (2) the existence 
of the disease or injury in service, and (3) a relationship 
or nexus between the current disability and any injury or 
disease during service.  Cuevas v. Principi, 3 Vet. App. 542 
(1992). 

If a condition noted during service is not shown to be 
chronic, then generally a showing of continuity of 
symptomatology after service is required for service 
connection.  38 C.F.R. § 3.303(b) (2009).  Service connection 
may also be granted for any disease diagnosed after 
discharge, when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d) (2009).  

With respect to disability claims due to hearing loss for VA 
purposes, impaired hearing will be considered to be a 
disability when the auditory threshold in any of the 
frequencies 500, 1000, 2000, 3000, 4000 Hertz is 40 decibels 
or greater; or when the auditory thresholds for at least 
three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz 
are 26 decibels or greater; or when speech recognition scores 
using the Maryland CNC Test are less than 94 percent.  
38 C.F.R. § 3.385 (2009). VA regulations, however, do not 
preclude service connection for a hearing loss that first met 
VA's definition of disability after service.  Hensley v. 
Brown, 5 Vet. App. 155, 159 (1993).  Furthermore, where a 
current disability due to hearing loss is present, service 
connection can be granted for a hearing loss disability where 
the veteran can establish a nexus between his current hearing 
loss and a disability or injury he suffered while he was in 
military service.  Godfrey v. Derwinski, 2 Vet. App. 352, 356 
(1992).  

Generally, where the determinative issue involves a medical 
diagnosis or causation, competent medical evidence is 
required.  Grottveit v. Brown, 5 Vet. App. 91 (1993).  This 
burden typically cannot be met by lay testimony because lay 
persons are not competent to offer medical opinions.  
Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 (1992).  
However, lay persons can provide an eye-witness account of a 
veteran's visible symptoms.  See, e.g., Caldwell v. 
Derwinski, 1 Vet. App. 466, 469 (1991) (competent lay 
evidence concerning manifestations of  disease may form the 
basis for an award of service connection where a claimant 
develops a chronic disease within a presumptive period but 
has no in-service diagnosis of such disease).

Lay evidence can be competent and sufficient to establish a 
diagnosis of a condition when (1) a layperson is competent to 
identify the medical condition, (2) the layperson is 
reporting a contemporaneous medical diagnosis, or (3) lay 
testimony describing symptoms at the time supports a later 
diagnosis by a medical professional.  Jandreau v. Nicholson, 
492 F.3d 1372 (Fed. Cir. 2007).  Also, when a condition may 
be diagnosed by its unique and readily identifiable features, 
the presence of the disorder is not a determination "medical 
in nature" and is capable of lay observation.  Barr v. 
Nicholson, 21 Vet. App. 303 (2007).  


Analysis

The Veteran contends that he suffered acoustic trauma during 
his military service that caused his bilateral hearing loss.  
The Veteran asserts that he was exposed to loud noises from 
jet engines while working with ground refueling units.  

The medical evidence of record clearly shows that the Veteran 
currently suffers from a bilateral hearing impairment as 
defined by VA regulation.  38 C.F.R. § 3.385 (2009).   
Indeed, the Veteran exhibited pure tone thresholds in 
decibels (dB) of 35 dB at 500 Hertz (Hz), 45 dB at 1000 Hz, 
60 dB at 2000 Hz, 70 dB at 3000 Hz, and 70 dB at 4000 Hz for 
the right ear and 40 dB at 500 Hz, 40 dB at 1000 Hz, 45 dB at 
2000 Hz, 65 dB at 3000 Hz, and 65 dB at 4000 Hz for the left 
ear with speech discrimination scores of 72 percent for the 
right ear and 76 percent for the left ear at the December 
2007 VA compensation and pension examination.  The VA 
examining audiologist diagnosed the Veteran with a mild 
sloping to severe sensorineural hearing loss from 500 Hz to 
4000 Hz in the right ear and mild sloping to moderately 
severe sensorineural hearing loss from 500 Hz to 4000 Hz in 
the left ear.  However, the audiologist found that, due to 
normal hearing thresholds at the time of separation from the 
military, it is less likely than not that the Veteran's 
hearing loss is related to noise exposure during military 
service.  

In support of his claim, the Veteran submitted an abstract 
from an article published in the Journal of Occupational & 
Environmental Medicine that concluded jet fuel has a toxic 
affect on the auditory system.  The Veteran's wife also 
submitted a statement asserting that when the Veteran 
returned from Europe, she became aware that he often needed 
her to repeat what she was saying to him and that he 
sometimes failed to hear bits of group conversation and other 
sounds, such as a certain alarm clock buzzer and some 
whistles.  However, the abstract does not connect the 
Veteran's hearing loss to his exposure to jet fuel and the 
evidence of record contradicts the Veteran's wife's assertion 
that he experienced hearing loss upon his return from Europe.

To that end, the evidence of record contains several 
audiometric tests both during the Veteran's active military 
service and from his civilian life post service.  First, 
whisper tests at the Veteran's September 1955 enlistment 
examination and December 1955 examination demonstrated the 
Veteran had normal hearing.  Furthermore, the Veteran's April 
1959 audiometric test also revealed hearing within normal 
limits upon discharge from active military service.  On the 
reports of medical history accompanying the examinations, the 
Veteran only reported a history of ear trouble at the 
enlistment examination.  Post service, the Veteran underwent 
periodic audiometric examinations beginning in 1973.  
However, the Veteran did not demonstrate a hearing loss 
disability until 1979 and then continued to have some 
intermittent normal hearing evaluations.  Finally, although 
the Veteran's private physician wrote in 2005 that the 
Veteran had a known hearing loss disability and would benefit 
from a hearing aid, he proffered no opinion on the etiology 
of that disability.      

Still, the Veteran claims that his only noise exposure 
occurred during service and that he frequently used ear 
protection after service.  The Board notes that the Veteran 
and his wife have asserted that his hearing loss is related 
to active military service.  However, they lack the medical 
expertise to render a competent medical opinion regarding the 
cause of his bilateral hearing loss.  Therefore, the Board 
affords their opinions regarding the etiology of his current 
hearing loss disability to be of no probative value.  
Furthermore, to the extent that the Veteran and his wife 
allege that he has had a hearing loss disability continually 
since active service, while competent to report that the 
Veteran has had difficulty with hearing, are not competent to 
report that any impairment in his hearing rose to the level 
of a disability for VA purposes either in service or shortly 
thereafter.  The Board finds their contentions with regard to 
a hearing loss disability existing since service are not 
contradicted by the available contemporaneous audiological 
examinations in 1959, 1973 and 1974 which do not reflect a 
hearing loss disability for rating purposes.  On the other 
hand, the Board notes that the only competent medical opinion 
of record is that of the December 2007 compensation and 
pension examiner who opined that the Veteran's hearing loss 
disability is not related to his active service.  This 
opinion is highly probative as the opinion was rendered by a 
health care professional that examined the Veteran, elicited 
a history from the Veteran, and reviewed the claims folder in 
conjunction with the examination.  

Based on the foregoing, the Board finds that the Veteran's 
hearing loss disability was first documented in 1979, more 
than 20 years after his discharge from military service, and 
observes that the passage of many years between discharge 
from active service and the medical documentation of a 
claimed disability is evidence against a claim of service 
connection.  Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 
2000). 

In reaching this conclusion, the Board finds the 
preponderance of the evidence weighs against the Veteran's 
claim, and service connection for bilateral hearing loss is 
not warranted.    The Board notes that under the provisions 
of 38 U.S.C.A. §  5107(b), the benefit of the doubt is to be 
resolved in the claimant's favor in cases where there is an 
approximate balance of positive and negative evidence in 
regard to a material issue.  The preponderance of the 
evidence, however, is against the Veteran's claims and that 
doctrine is not applicable.  Gilbert v. Derwinski, 1 Vet. 
App. 49 (1990).


	(CONTINUED ON NEXT PAGE)



ORDER

Entitlement to service connection for bilateral hearing loss 
is denied.




____________________________________________
DAVID L. WIGHT 
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


